Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 1 of 9 PageID 126




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   GUL PEKAI RAZAQYAR
   and TORIALAY RAZAQYAR,

         Plaintiffs,

   v.                                    Case No. 8:20-cv-2444-T-33CPT


   INTEGON NATIONAL INSURANCE
   COMPANY,

         Defendant.

   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Integon National Insurance Company’s Motion to

   Dismiss (Doc. # 7), filed on October 26, 2020. Plaintiffs Gul

   Pekai Razaqyar and Torialay Razaqyar responded on November 9,

   2020. (Doc. # 14). For the reasons that follow, the Motion is

   granted in part and denied in part.

   I.    Background

         Integon issued a business automobile insurance policy to

   Metal Building Installers, Inc. for the policy period January

   31, 2011, to January 31, 2012. (Doc. # 1 at 7). In February

   2011, Gul Pekai Razaqyar was rear-ended by a car owned by

   Jessica Cramer that was being driven by an employee of Metal




                                     1
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 2 of 9 PageID 127




   Building Installers. (Id. at 7-8). “The policy issued by

   Integon was in full force and effect on that date.” (Id. at

   8). At some point, Integon “purport[ed] to rescind the policy

   based on a named-driver exclusion.” (Id. at 9).

         Gul Pekai Razaqyar and her husband Torialay Razaqyar

   subsequently sued Cramer and Metal Building Installers in

   state court, alleging negligence and property damage. (Id. at

   8). Cramer and Metal Building Installers “timely tendered the

   claim to Integon and complied with all terms and conditions

   of the policy.” (Id.). Integon declined to defend the state

   court action on the grounds that “the driver was not named on

   the policy at the time of the crash.” (Id.). Cramer and Metal

   Building Installers defaulted in state court and “chose not

   to appear at a jury trial held on December 10, 2018.” (Id.).

   “In absentia, the jury rendered a verdict against” Cramer and

   Metal Building Installers, “jointly and severally, in the

   amount of $795,830.00.” (Id.). Final judgment was entered

   against Cramer and Metal Building Installers on December 29,

   2018, in the amount of $797,610.00. (Id.).

         The Razaqyars initiated this action against Integon in

   state court on September 18, 2020, asserting claims for

   declaratory relief and bad faith. (Doc. # 1 at 7-13). Integon




                                     2
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 3 of 9 PageID 128




   removed the case to this Court on October 19, 2020. (Id. at

   1-4).

         Now,   Integon     moves    to   dismiss   both   counts    of   the

   complaint. (Doc. # 7). The Razaqyars have responded (Doc. #

   14), and the Motion is ripe for review.

   II.   Legal Standard

         On a motion to dismiss pursuant to Rule 12(b)(6), this

   Court accepts as true all the allegations in the complaint

   and   construes   them    in     the   light   most   favorable   to   the

   plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

   1262 (11th Cir. 2004). Further, the Court favors the plaintiff

   with all reasonable inferences from the allegations in the

   complaint. Stephens v. Dep’t of Health & Human Servs., 901

   F.2d 1571, 1573 (11th Cir. 1990). But,

         [w]hile a complaint attacked by a Rule 12(b)(6)
         motion to dismiss does not need detailed factual
         allegations, a plaintiff’s obligation to provide
         the grounds of his entitlement to relief requires
         more than labels and conclusions, and a formulaic
         recitation of the elements of a cause of action
         will not do. Factual allegations must be enough to
         raise a right to relief above the speculative
         level.
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

   citations omitted). Courts are not “bound to accept as true

   a legal conclusion couched as a factual allegation.” Papasan




                                          3
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 4 of 9 PageID 129




   v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

   consideration to well-pleaded factual allegations, documents

   central     to   or   referenced   in     the   complaint,   and    matters

   judicially noticed. La Grasta v. First Union Sec., Inc., 358

   F.3d 840, 845 (11th Cir. 2004).

   III. Analysis

         A.     Declaratory Judgment Claim

         Count I seeks a declaration that Integon “owes coverage

   under the Business Auto Policy issued to Jessica Cramer and

   Metal      Building    Installers,      Inc”    because   Integon     “owed

   coverage,     including    a   duty   to   defend   and   indemnify    its

   insureds, [] Cramer and Metal Building Installers [] against

   the underlying Razaqyar claims and resulting final judgment.”

   (Doc. # 1 at 9). Count I is purports to be brought under

   Florida’s Declaratory Judgment Act. (Id.). Integon argues

   this count should be dismissed because Integon had actually

   rescinded the policy and the Razaqyars “do not allege that

   the rescission was improper or that they need some type of

   declaration of rights with respect to the rescission.” (Doc.

   # 7 at 3-4).

         The Court disagrees. The complaint sufficiently alleges

   a claim for declaratory relief under the federal Declaratory

   Judgment Act, even though it is pled pursuant to Florida law.


                                         4
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 5 of 9 PageID 130




   See Garden Aire Vill. S. Condo. Ass’n Inc. v. QBE Ins. Corp.,

   774 F. Supp. 2d 1224, 1227 (S.D. Fla. 2011)(construing a claim

   under Florida’s Declaratory Judgment Act as a claim under the

   federal Declaratory Judgment Act). “The Declaratory Judgment

   Act grants to the federal district courts the power to

   ‘declare   the   rights   and    other   legal   relations    of    any

   interested party seeking such declaration, whether or not

   further relief is or could be sought.’” Mt. Hawley Ins. Co.

   v. Tactic Sec. Enf’t, Inc., 252 F. Supp. 3d 1307, 1309 (M.D.

   Fla. 2017)(quoting 28 U.S.C. § 2201). “An essential element

   for every declaratory judgment action is the existence of an

   ‘actual controversy’      between the parties.”       Id.    (citation

   omitted). “An actual controversy exists when ‘there is a

   substantial controversy, between parties having adverse legal

   interests, of sufficient immediacy and reality to warrant the

   issuance of a declaratory judgment.’” Id. (citation omitted).

          Integon’s argument rests on the mistaken premise that

   Count I does not challenge the decision to rescind the policy.

   To the contrary, Count I alleges that Integon improperly

   “rescind[ed] the policy based on a named-driver exclusion”

   instead of “provid[ing] its insureds with coverage” or a

   defense. It is therefore clear that the Razaqyars disagree

   with   Integon   and   believe   that    coverage   exists    for   the


                                     5
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 6 of 9 PageID 131




   accident.       Because    the    Razaqyars         have    plausibly      pled   the

   existence of an actual controversy between the parties, the

   Motion is denied as to Count I.

         B.        Bad Faith Claim

         “Under Florida law, it is inappropriate to litigate a

   bad faith claim against an insurer until after any underlying

   coverage    dispute       is     resolved.”         Md.    Cas.    Co.    v.   Alicia

   Diagnostic, Inc., 961 So. 2d 1091, 1092 (Fla. 5th DCA 2007).

   “This is premised on the notion that if there is no insurance

   coverage, nor any loss or injury for which the insurer is

   contractually obligated to indemnify, the insurer cannot have

   acted in bad faith in refusing to settle the claim.” Id.

   “Similarly, if there is no coverage, then the insured would

   suffer     no    damages       resulting      from        its   insurer’s      unfair

   settlement practices.” Id.

         Here, although the liability of the insureds for the

   accident        was   determined     in       the     state       court   case,   no

   determination of coverage has been made. See Cabrera v. MGA

   Ins. Co., No. 2:13-cv-666-FtM-38, 2014 WL 868991, at *3 (M.D.

   Fla. Mar. 5, 2014)(dismissing plaintiff assignees’ third

   party bad faith claim because “a determination of coverage

   must have been made in favor of [the insured] before such a

   claim can be made” and noting that a “plaintiff must allege


                                             6
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 7 of 9 PageID 132




   that there has been a determination not only of the amount of

   damages,   but   also   that   the       insurance   contract   actually

   covered those damages”). Indeed, Count I of the complaint

   seeks a declaration regarding the existence of coverage.

   (Doc. # 1 at 9).

         Nevertheless, the Razaqyars argue that, because this is

   a common law third-party bad faith claim rather than a

   statutory first-party bad faith claim, their claim is not

   premature. (Doc. # 14 at 3); see Macola v. Gov’t Emps. Ins.

   Co., 953 So. 2d 451, 457 (Fla. 2006)(“[A] third-party bad

   faith cause of action arises when the insurer fails to act in

   good faith in handling a claim brought by a third party

   against an insured, whereas a first-party bad faith cause of

   action arises when an insurer fails to act in good faith in

   the processing of the insured’s own first-party claim.”).

         The Court disagrees. “For both first party and third

   party bad faith claims against insurers, recent case law has

   clarified the point that coverage and liability issues must

   be determined before a bad faith cause can be prosecuted.”

   Gen. Star Indem. Co. v. Anheuser-Busch Cos., 741 So. 2d 1259,

   1261 (Fla. 5th DCA 1999); see also Holmes v. GEICO Indem.

   Co., No. 3:12-cv-271-J-99MMH-JBT, 2012 WL 12902911, at *3 n.2

   (M.D. Fla. Nov. 5, 2012)(“[R]egardless of which type of bad


                                        7
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 8 of 9 PageID 133




   faith claim Plaintiff asserts, coverage and liability issues

   must   be   determined       before   the   bad   faith   cause   can   be

   prosecuted.”). Therefore, the bad faith claim is not ripe.

          The Court dismisses Count II without prejudice. See,

   e.g., Wells v. State Farm Mut. Auto. Ins. Co., No. 8:13–cv–

   2355–T–27AEP, 2014 WL 3819436, at *1 n.1 (M.D. Fla. Mar. 18,

   2014)(“The trend in Florida’s appellate courts is to dismiss

   the bad faith claim without prejudice, rather than abate it,

   and the weight of authority from Florida’s District Courts of

   Appeal and Supreme Court supports dismissal.”); Great Am.

   Assurance Co. v. Sanchuk, LLC, No. 8:10–cv–2568–T–33AEP, 2012

   WL 195526, at *7 (M.D. Fla. Jan. 23, 2012)(“[W]hen premature

   filing of an action cannot be cured by the passing of time —

   that is, when the claim is dependent upon the outcome of a

   separate     action      —     dismissal     without      prejudice     is

   preferred.”).

          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

   (1)    Defendant Integon National Insurance Company’s Motion to

          Dismiss (Doc. # 7) is GRANTED in part and DENIED in part

          as set forth herein.




                                         8
Case 8:20-cv-02444-VMC-CPT Document 15 Filed 11/11/20 Page 9 of 9 PageID 134




   (2)   Count II is dismissed without prejudice to Plaintiffs’

         ability to file a new action, as appropriate, once their

         claim becomes ripe for adjudication.

   (3)   Integon’s answer to Count I is due within 14 days of the

         date of this Order.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   11th day of November, 2020.




                                     9
